 Case 3:20-cv-01212-KAD Document 10 Filed 09/21/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT




MARK H. DEAN, AS TRUSTEE                     :    CIVIL ACTION NO.
OF THE CT RE 2019 TRUST                      :
                                             :    3:20CV01212 (KAD)
              Plaintiff,                     :
                                             :
V.                                           :
                                             :
PATRICK L. CARROLL, III,                     :
CHIEF COURT ADMINISTRATOR,                   :
STATE OF CONNECTICUT                         :
                                             :
              Defendant.                     :    SEPTEMBER 21, 2020


                     NOTICE OF VOLUNTARY DISMISSAL


      Pursuant to F.R.C.P. 41a, the plaintiff in the above-entitled matter hereby

gives notice of the voluntary dismissal of this matter, as on Friday, September

18, 2020, the Honorable Judge Cesar Noble entered judgment of foreclosure

concerning the subject property that was the gravamen of the pending

complaint.

                                     PLAINTIFF,


                                     By_/s/Richard P. Weinstein _________
                                        Richard P. Weinstein, Esquire
                                        WEINSTEIN & WISSER, P.C.
                                        29 South Main Street, Suite 207
                                        West Hartford, CT 06107
                                        Telephone: 860-561-2628
                                        Email: rpw@weinsteinwisser.com
                                        Federal Bar No. ct06215
 Case 3:20-cv-01212-KAD Document 10 Filed 09/21/20 Page 2 of 2




                                  CERTIFICATION

      I hereby certify that on this 21st day of September, 2020, a copy of the

foregoing was filed electronically and served by mail upon anyone unable to

accept electronic filing. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by mail to anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.




                                   /s/Richard P. Weinstein___________
                                   Richard P. Weinstein




                                           2
